Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of urine and bacterial in the reply filed on 11/11/2021 is acknowledged.  The traversal is on the ground(s) the species are not obvious variants of each other.  This is not found persuasive because the restriction is based on a lack of unity analysis and the reasons for requiring restriction are not addressed in the arguments.
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s argument regarding claim 15 being improperly withdrawn is persuasive.  The claim is REJOINED.  Claim 14 is cancelled, and so the argument is moot with respect to this claim.  
Claims 16-21 are directed to the embodiment wherein the non-host is a donor which was species (c) as set forth in the restriction requirement.  Therefore claims 16-21 are WITHDRAWN from consideration.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/485272, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claims all recite "a subject at risk or a urinary tract or peritoneal infection" and that the sample is a urine sample or a peritoneal dialysis fluid sample.  The provisional application does not discuss a peritoneal infection or a peritoneal dialysis fluid sample.  Therefore, the instant claims are not entitled to benefit of the priority application, and the effective filing date of the instant claims is 4/5/18, the filing date of the PCT application. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 15 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and natural laws without significantly more. 
 	The claim(s) recite(s) “obtaining the methylation profile of the cfDNA based on the sequences obtained” and this step encompasses a data analysis process (i.e. the process of reviewing the sequencing data and drawing inferences about methylation) which could be practiced in the mind.  The claims additionally sets forth identifying a non-host DNA and a host DNA in the urine cfDNA library based on the sequences obtained which is also a data analysis process that could be practiced in the human mind by comparing sequences.  The claims additionally set forth determining the tissue of origin of the host DNA based on the methylation profile of the host urine cfDNA DNA, and this sets forth both another mental process as well as the correlation between the methylation profile and the tissue of origin which is a law of nature.  
	Claims 8-11 and 22 add an additional judicial exception of “determining that the subject is undergoing an infection if an increased number of microbial sequences is detected from the sample” which is both a mental process abstract idea and sets forth the natural law correlation that the sequences in the cfDNA of urine (consonant with the election) are correlated to infection.  Likewise, the “determining” steps in claim 10 and “identifying” in claim 11 introduce additional mental process and natural law judicial exceptions. 
	Claim 22 sets forth an additional natural law which is the correlation between the proportion of host DNA from a tissue as a measurement of damage to said tissue resulting from the infection.  
 	These judicial exception are not integrated into a practical application because the steps in addition to the judicial exceptions (a), (b), and (c) are data gathering steps that do not apply or integrate the judicial exceptions in any way. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps in addition to the judicial exception are data gathering steps recited at a high level of generality employing techniques that were well-established, routine and conventional at the time of the invention. The courts have recognized that amplifying and sequencing nucleic acid sequences is among the well-understood, routine, conventional activity in the life science arts when claimed in a merely generic matter.  Here, the claims include steps of bisulfite treating, sample DNA, preparing a single stranded sequencing library of the bisulfite treated cfDNA, and obtaining the sequences of the cfDNAs in the sequencing library.  Prior to the invention, Raine et al. taught at least three different techniques that included these steps, see Figure 1.  In each method the This evidences that these steps were conventional at the time of the invention.  Furthermore, Raine et al. teaches shearing the DNA to fragments between 300-400 nucleotides in length (p. 2), and then bisulfite treating the sheared DNA, and this remaining library would inherently include fragments between 25 and 350 bp in length due to the strand breaking side effect of bisulfite treatment (p. 2). Raine et al.  Nucleic Acids Research, 2017, Vol. 45, No. 6 e36 doi: 10.1093/nar/gkw1110, 15 pages.  Published online 29 November 2016.  
	Claims 2, 6 further define the sequences that are identified via the mental processes and thus only limit the judicial exceptions. 
	Claims 3, 7 and 15 add additional steps of the data analysis which is an additional judicial exception since the aligning could be carried out in the mind.  The length of the reads aligned and the size of the “reference” sequences and databases is not defined, and thus encompass embodiments where these are small enough for practice in the mind. 
 	Claim 4 limits the subject, thus is a field of use limitation which does not amount to significantly more.  
	Claim 5 limits the size of the sequencing library, which is addressed by Raine et al.  Additionally, this sized library would be an inherent property of cell-free DNA from urine, and does not add significantly more.  The use of urine as the sample is related to the judicial exception that the sequence cell-free DNA in urine is associated with tissue of origin of the DNA.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 15 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The claims are indefinite because in claim 1 the claim sets forth “thereby identifying non-host DNA and host DNA…and determining the tissue of origin of the host DNA” and this is confusing because the previously recited steps do not appear to necessarily result in the outcomes set forth in the “thereby” statement.  That is, it is not clear if the claim is meant to imply that simply by obtaining the methylation profile after steps (a), (b), and (c) this is sufficient to accomplish the ends set forth in the “thereby” statement, or if something more is required to accomplish these ends.  If it is the later, the independent claim should be clarified to set forth steps which are related to accomplishing the outcomes set forth in the “thereby” statement.    One way to obviate this rejection would simply be to delete the word “thereby” and set forth the “identifying” and “determining” as positive process steps.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (Clinical Biochemistry, Vol. 50, Issue 9, June 2017, pates 496-501) in view of Burnham et al. (Sci Rep 6:27859, DOI:  10.1038/srep27859 pages 1-9) and Raine et al. (Raine et al.  Nucleic Acids Research, 2017, Vol. 45, No. 6 e36 doi: 10.1093/nar/gkw1110, 15 pages.  Published online 29 November 2016).
 	Cheng et al. taught a method that comprises subjecting cell-free DNA (cfDNA) isolated from a sample of a subject to bisulfite treatment wherein the sample is a urine sample, preparing a sequencing library of the bisulfite treated cfDNA and obtaining the sequences of the cfDNA in the sequencing library and obtaining the methylation profile of the cfDNA based on the sequences (see section 2.2, p. 497).  Cheng et al. taught detecting non-host cfDNA and the tissue of origin of the sequences by aligning the sequenced data to appropriate reference panels (section 3.1 and 3.2).  
	Cheng et al. did not teach preparing a single-stranded sequencing library. 
	Cheng et al. did not teach aligning the DNA sequences obtained from sequencing the library 
	Burnham et al. taught that double stranded library preparations are insensitive to ultrashort, degraded cell free DNA.  The reference taught a single-stranded DNA library preparation method for sequencing cfDNA, and taught that the preparation yields a greater proportion of sub-100 bp nuclear genomic cfDNA and an increased relative abundance of microbial cfDNA.  
	Additionally, Raine et al. taught bisulfite treatment followed by adaptor tagging of single stranded DNA fragments to enable whole genome sequencing of low quantities of input DNA.  See Figure 1 and throughout. 
 	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method taught by Cheng et al. to prepare a single stranded DNA library to prepare the cell free DNA for high throughput sequencing.  One would have been motivated to do so by the teachings of Burnham et al. and Raine et al. who both teach advantages of using single-stranded library preparation for cell free DNA and for bisulfite treated DNA, respectively, both of which describe the sample that was sequenced by Cheng et al.  
	MPEP 2111.04 teaches that when a “whereby clause” which is the same as a “thereby” clause is not given weight when it simple expresses the intended result of process positively recited.  Here, the “whereby” clause does no more than state an outcome of the method, and thus, the method taught by the combined references teaches the claimed method.  
	Claims 2 and 6 limit the “thereby” clause, and thus does not distinguish from the combined reference. 
With regard to claim 4, Cheng et al. taught that the subjects include kidney transplant patients (section 2.1).  
With regard to claim 5, Cheng showed that the urinary DNA was between about 25 and 250 base pair sin length (Figure 3). 

Claim(s) 3, 7, 8, 9, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. in view of Burnham et al. and Raine et al. as applied to claims 1, 2, 4, 5, 6, and 15 above, and further in view of Moreira et al (Moreira et al. (Clinical Biochemistry 42 (2009) 729–731).
 	The teachings of Cheng et al. in view of Burnham et al. and Raine et al. are given previously in this office action and are fully incorporated here. 
	Burnham et al. taught that transplant recipients are subject to immunosuppressive therapies that reduce the risk of rejection, and increase susceptibility to opportunist infections.  Analysis of microbial cfDNA is particularly relevant in the context of transplantation.  To accomplish this, the sequenced DNA from patients was aligned to a reference genome and sequence human sequences were removed.  Thus, the microbial sequences were identified as present and compared to a database to determine their identity (p. 8).  Furthermore, Burnham et al. teaches quantifying the proportion of host DNA (p. 5).  
	Furthermore, Moreira et al. taught that in UTI, cell-free urine DNA is elevated compared to healthy controls (throughout).  
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the invention was made to have aligned the sequencing reads obtained by Cheng et al. in view of Burnham et al. and Raine et al. so as to have removed the human sequences and identified microbial sequences in the samples.  One would have been motivated to do this by the exemplification of such a strategy by Burnham et al., by the express teaching that screening for infection is relevant in transplant patients, and by the showing in Moreira et al. that bacterial UTI can be diagnosed by detecting microbial DNA sequences in urine cell-free DNA.   
 	Further, following the teachings of Moreira, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method taught by Cheng et al. in view of Burnham et al. and Raine et al. so as to have employed a healthy control as a comparator for determining the presence of infection in individuals.  One would have been motivated to modify the method so as to determine that the subject is undergoing an infection if the detected microorganisms are present at a greater level than in a healthy control in order to apply a known technique to achieve the predictable outcome of detecting urinary tract infections. 
Claim(s) 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. in view of Burnham et al., Raine et al. and Moreira et al. as applied to claims 3, 7, 8, 9, and 22 above, and further in view of Brown et al. (Nature Biotechnology, 2016, Vol. 34, No. 12, pages 1256-1263 plus online materials, 12 pages total).
 	The teachings of Cheng et al. in view of Brunham et al., Raine et al., and Moreira et al. are fully incorporated here as they are given previously in this office action. 
	These do not teach determining whether bacteria causing the infection are actively replicating.  
	Brown teaches that to understand the contribution of individual microbiome members to community function, it is important to determine which bacteria are actively replicating, and provide an algorithm for doing so based on coverage observed at replication origin relative to the rest of the bacterial genome (abstract, p. 1256 and throughout). 
 	It would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by Cheng et al. in view of Brunham et al., Raine et al., and Moreira et al. so as to have additionally determined if the bacteria causing the infection were actively replicating using the method taught by Brown et al.  One would have been motivated to make this modification in order to understand the contribution of different microbial DNA community members identified in the urine samples.   	 
Claim(s) 11-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. in view of Burnham et al., Raine et al. and Moreira et al. as applied to claims 3, 7, 8, 9, and 22 above, and further in view of Schmidt et al.  (J Antimicrob Chemother 2017; 72: 104–114).
 	The teachings of Cheng et al. in view of Brunham et al., Raine et al., and Moreira et al. are fully incorporated here as they are given previously in this office action. 
 	These do not teach determining whether bacteria causing the infection have a resistance gene.  
	With regard to claim 11, Schmidt et al. teach identifying antibiotic resistance status of the bacteria by aligning sequences to a database of antibiotic resistance genes (p. 105 and results), and with regard to claim 12, Schmidt et al. teaches that the approach of profiling patients with infection could allow refinement of antibiotic regimens, and will enable clinicians to adjust antimicrobial therapy before the second dose of typical antibiotic (abstract and p. 113).   Thus, the reference teaches administering an antibiotic that is not one the individual is resistant to.     
 	It would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by Cheng et al. in view of Brunham et al., Raine et al., and Moreira et al. so as to have additionally determined if the bacteria causing the infection were was harboring a bacterial resistance gene, and if so refine antibiotic selection by administering an antibiotic that is not one the individual is resistant to.  One would have been motivated to make this modification in order to guide the selection and treatment of the infection of the patient.   	

Response to Remarks
 	The rejections for anticipation under Burnham et al. 2017 and Burnham et al. 2018 are withdrawn in view of the declaration filed 6/21/2022 establishing that authors who are not listed as inventors on the present application are not do-inventors.  
 	All other previously set forth prior art rejections are withdrawn in view of the amendments to the claims.  In particular none of the references teach subjecting cell-free DNA to bisulfite treatment.  New prior art rejections are set forth to address the amended claims. 
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2014/145340 teaches methods for detecting nucleic acids of about 51 to 110 nucleotides in length in urine (Abstract and throughout). The reference teaches that the sequences of interest are transrenal DNA  (p. 3), including cell-free fractions of 300 base pairs or less, and the reference teaches using a primer extension reaction to sequence the DNA (p. 3).  The reference teaches that the target may be from a bacterium (p. 5). 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634